Citation Nr: 0923656	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  04-14 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder, including as associated with exposure to missile 
fuel.

2.  Entitlement to service connection for irritable bowel 
syndrome, ulcers, and stomach problems, including as 
associated with exposure to missile fuel.

3.  Entitlement to service connection for hypothyroidism, 
status post thyroid removal due to benign tumors and cysts, 
including as associated with exposure to missile fuel.

4.  Entitlement to service connection for a low B-12 level, 
including as associated with exposure to missile fuel.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from November 1956 to 
November 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied service connection 
for an anxiety disorder; irritable bowel syndrome; ulcers 
and/or stomach problems; hypothyroidism status-post thyroid 
removal due to tumors and cysts; birth defects of the 
appellant's children and grandchildren; and a low B-12 level.

A hearing at the RO was held in November 2004 before Kathleen 
K. Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case. 

In August 2005, the Board remanded the matter for due process 
considerations.  In an April 2008 decision, the Board denied 
service connection for birth defects of the appellant's 
children and grandchildren.  The remaining issues on appeal 
were again remanded to the RO for additional evidentiary 
development.  A review of the record shows that the RO has 
complied with all remand instructions with respect to the 
claims of service connection for hypothyroidism and a low B-
12 level.  Stegall v. West, 11 Vet. App. 268 (1998).  Neither 
the appellant nor his representative has argued otherwise.  

Unfortunately, however, another remand is required with 
respect to the issues of entitlement to service connection 
for an anxiety disorder, irritable bowel syndrome, ulcers, 
and stomach problems.  These issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A thyroid disorder was not present during active service 
or for many years thereafter and the most probative evidence 
indicates that the appellant's post-service hypothyroidism, 
status post thyroid removal due to benign tumors and cysts, 
is not causally related to his active service or any incident 
therein, including exposure to missile fuel.

2.  A low B-12 level was not present during service or for 
many years thereafter and the most probative evidence 
indicates that the appellant's post-service low B-12 level is 
not causally related to his active service or any incident 
therein, including exposure to missile fuel.


CONCLUSIONS OF LAW

1.  Hypothyroidism, status post thyroid removal due to benign 
tumors and cysts, was not incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  A low B-12 level was not incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify a 
claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In this case, in September 2005 and May 2008 letters, the RO 
notified the appellant of the information and evidence needed 
to substantiate and complete a claim of service connection, 
and of what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  The May 2008 letter 
advised the appellant of the additional elements imposed by 
the Court in Dingess.  The RO has since reconsidered the 
appellant's claim, most recently in a February 2009 
Supplemental Statement of the Case.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006); see also Medrano v. 
Nicholson, 21 Vet. App. 165 (2007) (holding that a notice 
error may be cured by providing compliant notice, followed by 
a readjudication); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an Statement of the Case or Supplemental Statement of the 
Case, is sufficient to cure a timing defect).  Therefore, the 
Board finds that no further action is necessary to fulfill 
VA's duty to notify under the VCAA.  Neither the appellant 
nor his representative has argued otherwise.


Duty to Assist

Under the VCAA, VA also has a duty to assist a claimant in 
the development of a claim.  This includes assisting the 
claimant in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In this case, the appellant's service treatment records are, 
unfortunately, largely unavailable.  The record reveals 
substantial efforts by the RO to obtain these records, 
including multiple requests to the National Personnel Records 
Center (NPRC).  However, the NPRC has unambiguously informed 
the RO that the appellant's service records are not on file 
and were likely destroyed in a 1973 fire at that facility.  
VA has attempted to reconstruct the appellant's service 
treatment records from alternate sources, such as sick and 
morning reports.  According to the NPRC, there are no 
additional records available.

Based on the foregoing, the Board finds that further requests 
for service treatment records for the appellant would be 
futile.  The appellant has been informed that his service 
records are unavailable.  See McCormick v. Gober, 14 Vet. 
App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Therefore, while the Board sincerely regrets that 
the appellant's service records are unavailable, it finds 
that VA has no further duty to him with respect to obtaining 
them.  With respect to other evidentiary development, the 
record contains post-service VA and private clinical records 
identified by the appellant.  There is no indication of 
outstanding, available records.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2008).  The appellant 
acknowledges that he has "exhausted all avenues to retrieve 
medical documentation."  See e.g. May 2003 letter.  The RO 
has also obtained a VA medical opinion in connection with the 
appellant's claims.  38 C.F.R. § 3.159(c)(4) (2008).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its development 
and notification duties to the appellant.  A remand for 
additional notification or development would only result in 
unnecessarily delaying this matter with no benefit flowing to 
the appellant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Again, neither the appellant nor his representative 
has argued otherwise.


Background

In February 2002, the appellant submitted an original 
application for VA compensation benefits, seeking service 
connection for numerous disabilities which he contended were 
associated with his in-service exposure to fuel containing 
red fuming nitric acid (RFNA) and unsymmetrical 
dimethlyhydrazine (UDMH).  

The appellant explained that his military duties had included 
fueling missiles.  He recalled that on one occasion, 
approximately between October 15 and December 15, 1957, there 
had been a significant leak of missile fuel which caused him 
to lose consciousness.  He was hospitalized following this 
episode.  In addition to that acute exposure, the appellant 
also recalled that he had been exposed to missile fuel fumes 
in low grades on a consistent basis during his active 
service.  

In support of the appellant's claim, the RO attempted to 
obtain his service treatment records, but was advised by the 
National Personnel Records Center (NPRC) that they were not 
available.  Morning reports provided by NPRC show that the 
appellant was on sick leave at the Ellsworth U.S. Air Force 
Hospital from October 10-13, 1957.  Unfortunately, the nature 
of his hospitalization is not noted.  The RO also contacted 
Ellsworth U.S. Air Force Hospital directly, but was advised 
that there were no records pertaining to the appellant on 
file. 

The appellant's DD Form 214 indicates that his military 
occupational speciality was air compressor operator.  

In support of his claim, the appellant submitted numerous 
pieces of evidence, including photographs taken while he was 
on active duty.  In one photograph, the appellant is depicted 
standing near two missiles.  In another photograph, he is 
standing near a missile and wearing a protective suit.  In a 
third photograph, the appellant is shown fueling a missile; 
he is again wearing a protective suit.  

Also submitted by the appellant was a copy of a letter he had 
written to his spouse on October 27, 1957, while on active 
duty.  In the letter, the appellant described his duties 
fueling missiles.  He indicated he and his fellow soldiers 
had been ordered to ready five missiles in a very short 
period of time.  He indicated that "[b]ecause we had to work 
so fast we had 2 guys in the hospital.  One got acid in his 
face and it ate part of it away.  The other got it on three 
of his fingers."  

The appellant submitted materials he obtained from the 
internet and the Agency for Toxic Substances and Disease 
Registry delineating the potential effects of exposure to 
nitric acid and dimethlyhydrazine.  

Also submitted was a January 2002 letter from the appellant's 
private physician, who noted that the appellant had reported 
significant exposure to RFNA and UDMH in service, in both 
chronic low levels and from an acute exposure that left him 
unconscious and hospitalized.  The physician noted that 
although he had only been treating the appellant since 1999, 
the appellant had provided him with a written list of medical 
problems he had had since leaving service, including removal 
of his thyroid and a B-12 deficiency.  The appellant's 
physician indicated that the appellant's current medical 
problems included hypothyroidism.  He further indicated that 
the appellant regularly received B-12 injections.  The 
appellant's physician noted that in reading through the 
materials the appellant had provided, it was certainly 
possible that the appellant had suffered from at least some 
effects related to these chemical exposures.  However, he 
indicated that he was no expert in the field.  

The RO thereafter obtained clinical records from the 
appellant's physician, dated from 1999 to 2002.  In pertinent 
part, these records show notations of hypothyroidism and low 
B-12 levels.

In an April 2002 letter, the appellant set forth his 
recollections regarding the date of onset of his claimed 
disabilities.  He indicated that in 1959, he had been excused 
from duty in the Army Reserve due to extreme nervousness.  In 
October 1964, he was treated for ulcers, both peptic and 
duodenal.  In December 1976, his thyroid was removed.  In 
1999, he was discovered to have a severe vitamin B12 
deficiency.  The appellant indicated that it was his belief 
that such conditions were due to his exposure to missile fuel 
and/or radiation during service.  

In connection with the appellant's appeal, the RO received 
various clinical records, including a December 1959 Army 
Reserve Qualification Questionnaire, on which the appellant 
indicated that he was under a doctor's care for a nervous 
condition.  No other pertinent conditions were identified.  

In an April 2002 letter, a private physician indicated that 
he had been treating the appellant since 1967.  He noted that 
the appellant had had a history of peptic ulcer disease in 
1967, as well as hospitalizations in 1973 and 1976 for flu-
like symptoms and thyroid surgery, respectively.  

Medical records provided by the private physician show that 
in March 1973, the appellant was hospitalized with complaints 
of weakness, fatigue, pallor, and some degree of nervousness.  
On admission, the appellant reported that he had undergone 
radiation treatment to his thymus as a youngster.  
Examination was normal in all pertinent respects, other than 
a palpable mass which appeared to be a lymph node.  The 
thyroid was not palpable.  No pertinent diagnosis was 
rendered.   

In December 1976, the appellant was hospitalized because of 
an abnormal thyroid scan.  It was noted that he had had a 
prior hospitalization in March 1973 for flu-like symptoms.  
The appellant reported that as a youngster, he had undergone 
radiation treatment to the neck to treat a tonsil or adenoid 
condition.  During the course of admission, a review of his 
systems was essentially unremarkable.  Examination of the 
abdomen showed no hernias and the bowel sounds were active.  
Rectal examination was normal.  The appellant underwent a 
right lobectomy and left subtotal lobectomy for benign 
adenomatous goiter.  The diagnosis on discharge was multiple 
benign adenomatous goiter with chronic thyroiditis.  

In a May 2003 letter, the appellant indicated that until he 
had turned 65 and visited the VA Medical Center (VAMC) in 
Fayetteville, he had been unaware that there may be a link 
between his health problems and his exposure to chemicals in 
service.  He explained that during his first physical at the 
VAMC, his physician asked him if he had ever been exposed to 
any chemicals.  It was only then that he recalled his in-
service exposure.  The appellant indicated that the VA 
physician strongly suggested that he file a claim for VA 
compensation benefits.  

VA clinical records dated from October 2001 to August 2003 
show treatment for several conditions, including 
hypothyroidism and a B-12 deficiency.  

In December 2003, the appellant underwent a VA general 
medical examination at which he reported that prior to 
military service, he had undergone a tonsillectomy, followed 
by radiation treatment to shrink his adenoid tissue.  During 
his active service, he indicated that he was exposed to 
missile fuels on a daily basis.  On one occasion, he stated 
that he lost consciousness and was taken to the hospital for 
observation.  He indicated that at the end of his military 
service, he developed nervousness and a spastic bowel.  After 
his separation from service, he indicated that his medical 
problems continued.  In 1976, he indicated that his thyroid 
was removed.  He also indicated that he had a history of 
peptic ulcer disease, which was now resolved with 
conservative treatment.  After examining the appellant and 
reviewing his claims folder, the examiner's diagnoses 
included benign thyroid tumors, status post thyroidectomy.  
The examiner indicated that it was his opinion that the 
appellant's multiple medical problems could not be attributed 
to exposure to missile fuels in service.  Rather, he 
indicated that a lot of the appellant's problems were related 
to the aging process and other etiologies which are explained 
on individual C&P examinations.  

At a VA thyroid examination in December 2003, the appellant 
reported that prior to military service, he had undergone a 
tonsillectomy and adenoidectomy with radiation treatment.  
During his active service, he indicated that he had been 
exposed to missile fuels on a daily basis.  The appellant 
indicated that after his separation from service, he 
developed tumors which required a thyroidectomy in 1976.  
After examining the appellant and  reviewing his claims 
folder, the examiner concluded that the appellant's thyroid 
difficulties were the result of radiation treatment he had 
received prior to service rather than chemical exposure 
causing benign cysts and tumors.

In November 2004, the appellant and his spouse testified at a 
hearing at the RO.  The appellant indicated that during his 
period of service, he had worked with missile fuels, which 
contained harmful chemicals, including red-fuming nitric acid 
and unsymmetrical dimethylhydrazine.  He recalled that in 
1957, there had been a very bad spill of jet fuel which 
caused him to lose consciousness.  He indicated that he was 
thrown into the shower to wash the fuel off and was taken by 
ambulance to the base hospital.  The appellant testified that 
he had been trained to tell the doctors that he needed to get 
a blood test to check the amount of red and white corpuscles, 
as jet fuel exposure could cause a form of leukemia.  The 
appellant indicated that the doctor was very upset as he felt 
he should know more about what the appellant had been exposed 
to.  The appellant, however, indicated that he could not tell 
the doctor, as such information was classified.  However, he 
explained to the doctor that the jet fuel contained red-
fuming nitric acid and unsymmetrical dimethylhydrazine.  He 
indicated that he was in the hospital for approximately three 
days to one week.  The appellant indicated that during 
training, he was told that in the event of such an exposure, 
he would only have 90 days to live.  He testified that he 
offered to cancel his wedding, but his wife refused and they 
did marry shortly thereafter.  The appellant indicated that 
he developed several problems after service, including a 
thyroid condition.  He also received B-12 shots every two 
weeks.  The appellant indicated that he believed his exposure 
to chemicals caused his medical difficulties.  The appellant 
testified that he had not previously considered a connection 
between his in-service exposure to jet fuel and his medical 
difficulties until his first visit to the VA Medical Center 
in Fayetteville.  At that time, he indicated that his primary 
care physician advised him to contact his service 
representative so he could file a claim.  

After the hearing, the appellant submitted a November 2004 
letter from an individual with education in the fields of 
clinical chemistry and clinical bacteriology.  He indicated 
that he had reviewed the appellant's medical history and that 
it "doesn't take an MD to know that you have been exposed to 
a toxic substance."  He indicated that unsymmetrical 
dimethylhydrazine "is one of the most dangerous and toxic 
chemicals known to man," and that there had been literally 
hundreds of studies showing that it caused nerve damage.  He 
made no reference to a thyroid condition or low B-12 level.  

Additional VA clinical records from the Fayetteville VAMC, 
dated July 2008 show continued treatment for numerous 
conditions, including hypothyroidism and a B-12 deficiency.  
On several occasions, the appellant reported a history of 
exposure to missile fuel during service.  

In November 2008, the appellant submitted a letter from an 
individual with whom he had served.  The individual recalled 
that on one occasion during service, the appellant was 
handling a fuel hose which came unattached, spraying him with 
highly toxic fuel.  After the fuel was shut off, the 
appellant was showered and taken to the base hospital where 
he remained for three days.  The individual recalled that he 
had visited the appellant in the hospital during which time 
the appellant confirmed that "the chemicals did invade [his] 
blood stream."  After three days, the appellant was returned 
to duty.  

The appellant also submitted additional private clinical 
records, dated from October 2007 to May 2008.  In pertinent 
part, these records show treatment for several conditions, 
including hypothyroidism.  

The appellant underwent VA medical examination in January 
2009.  After examining the appellant and reviewing his claims 
folder, the examiner diagnosed hypothyroidism, which he 
indicated was due to radiation treatment.  The examiner 
indicated that it was less likely than not that the 
appellant's hypothyroidism and B12 deficiency were due to 
service.  He indicated that his low B12 level was due to diet 
and age.  The examiner explained that it was not uncommon for 
elderly people to have deficient B12 levels.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The appellant seeks service connection for hypothyroidism and 
a low B-12 level.  He contends that these conditions were 
incurred as a result of his exposure to toxic missile fuel 
during service, in both acute and chronic levels.

As a preliminary matter, the Board notes that the appellant's 
service treatment records are not available, having 
apparently been destroyed in the 1973 fire at the National 
Personnel Records Center.

Regardless, the evidence does not show, nor does the 
appellant contend, that his B-12 deficiency or his thyroid 
condition were clinically evident during service or for many 
years thereafter.  Rather, as discussed in detail above, the 
evidence shows that the appellant's thyroid condition was 
identified in 1976 and his B-12 deficiency was identified in 
1999.  

Although the record shows that a thyroid disability and a B-
12 deficiency were not evident in service or for many years 
thereafter, as set forth above, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the current condition and service, service connection 
may be established.  Godfrey v. Derwinski, 2 Vet. App. 354 
(1992).  

In this case, the appellant contends that his thyroid 
condition and his low B-12 level are causally related to his 
exposure to toxic missile fuel during service, in both acute 
and chronic levels.

While there are no official records showing that he appellant 
was exposed to missile fuel during his period of active 
service, he has nonetheless provided competent and credible 
testimony regarding his recollections of exposure to missile 
fuel in service.  The appellant's recollections are 
consistent with his military occupational specialty.  
Moreover, his credibility is strengthened by several pieces 
of corroborative evidence, including photographs taken in 
service in which he is depicted wearing protective gear and 
fueling a missile, as well as a letter from an individual 
with whom he served generally corroborating his recollections 
of exposure to missile fuel.  Based on this evidence, the 
Board finds that there is sufficient evidence of in-service 
exposure to missile fuel.  

While the appellant is competent to testify as to his 
exposure to missile fuel, he is not competent to provide a 
medical opinion as to the long term effects of that exposure.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, to 
warrant service connection, there must be medical evidence of 
a nexus between the in-service exposure and a current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether this requirement is 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In that regard, the Board notes that the appellant has 
submitted a January 2002 letter from his private physician, 
who noted that the appellant had reported significant 
exposure to RFNA and UDMH in service, in both chronic low 
levels and from an acute exposure that left him unconscious 
and hospitalized.  The physician noted that the appellant's 
current medical problems included removal of his thyroid and 
a B-12 deficiency.  The appellant's physician indicated that 
it was "certainly possible" that the appellant had suffered 
from at least some effects related to his in-service chemical 
exposures.  However, he indicated that he was no expert in 
the field.  

The Board has carefully considered this evidence, but finds 
that it does not provide a sufficient basis upon which to 
award service connection for hypothyroidism or a low B-12 
level.  It is well established that medical opinions which 
are speculative, general, or inconclusive in nature do not 
provide a sufficient basis upon which to support a claim.  
See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) 
(finding doctor's opinion that "it is possible" and "it is 
within the realm of medical possibility" too speculative to 
establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 
(1996) (using the word "could not rule out" was too 
speculative to establish medical nexus); Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (medical opinion expressed only in 
terms such as "could have been" is not sufficient to reopen 
a claim of service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical opinion framed in terms of 
"may or may not" is speculative and insufficient to support 
an award of service connection for the cause of death); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease was "too general and 
inconclusive" to support an award of service connection).  
Concerning this, the Board notes that reasonable doubt is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  

The Board has also considered the internet materials 
submitted by the appellant regarding the effects of RFNA.  
None of this evidence establishes a clear link between 
exposure to missile fuel and the subsequent development of 
hypothyroidism or a low B-12 level.  The articles speak in 
general terms, rather than to the facts specific to the 
appellant's case.  Thus, they are not probative as to the 
relationship between the appellant's exposure to missile fuel 
in service and his current hypothyroidism and low B-12 level.  
Cf. Wallin v. West, 11 Vet. App. 509, 514 (1998).

There is no other probative evidence of record linking the 
appellant's current thyroid condition or low B-12 level to 
his active service or any incident therein, including 
exposure to missile fuel.  

On the other hand, the record does contain several medical 
opinions which weigh against the appellant's claims.  For 
example, as discussed above, in December 2003, the appellant 
underwent a VA general medical examination.  After examining 
the appellant and reviewing his claims folder, the examiner's 
diagnoses included benign thyroid tumors, status post 
thyroidectomy.  The examiner indicated that it was his 
opinion that the appellant's multiple medical problems could 
not be attributed to exposure to missile fuels in service.  

Similarly, at a VA thyroid examination in December 2003, the 
appellant reported that prior to military service, he had 
undergone a tonsillectomy and adenoidectomy with radiation 
treatment.  During his active service, he indicated that he 
had been exposed to missile fuels on a daily basis.  The 
appellant indicated that after his separation from service, 
he developed tumors which required a thyroidectomy in 1976.  
After examining the appellant and  reviewing his claims 
folder, the examiner concluded that the appellant's thyroid 
difficulties were the result of radiation treatment he had 
received prior to service, rather than chemical exposure in 
service.

Finally, the record shows that the appellant underwent VA 
medical examination in January 2009.  After examining the 
appellant and reviewing his claims folder, the examiner 
diagnosed hypothyroidism, which he indicated was due to 
radiation treatment.  The examiner indicated that it was less 
likely than not that the appellant's B12 deficiency was due 
to service.  Rather, he explained that the appellant's low 
B12 level was due to diet and age.  He explained that it was 
not uncommon for elderly people to have deficient B12 levels.  

The Board assigns these opinions greater probative weight 
than private medical opinion discussed above.  The VA 
opinions are more conclusive.  Moreover, the examiners had 
the benefit of a review of the claims folder.  Finally, the 
examiners' opinions are more thorough in that they provide a 
more likely explanation for the etiology of the appellant's 
thyroid condition and low B-12 level.  

In summary, the Board finds that the most probative evidence 
shows that the appellant's thyroid condition and low B-12 
level were not present during service or for many years 
thereafter, nor are they causally related to his active 
service or any incident therein, including exposure to 
missile fuel.  The Board finds that the preponderance of the 
evidence is against the appellant's claims.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypothyroidism, status 
post thyroid removal due to tumors and cysts, is denied.  

Entitlement to service connection for a low B-12 level is 
denied.  


REMAND

The appellant also seeks service connection for anxiety 
disorder, irritable bowel syndrome, ulcers, and stomach 
problems.

In its April 2008 remand, the Board noted that the record on 
appeal contained conflicting information as to whether the 
appellant currently had a psychiatric disorder, irritable 
bowel syndrome, and a stomach disability such as ulcers, and 
whether or not such disabilities are causally related to his 
active service or any incident therein.  For these reasons, 
the Board determined that a VA medical examination was 
necessary.  38 C.F.R. § 3.159(c)(4) (2008).

Pursuant to the Board's remand instructions, the appellant 
underwent VA medical and psychiatric examinations in January 
2009.  Unfortunately, the examiners failed to provide 
adequate opinions clarifying the nature of the questions at 
issue and the AMC failed to correct these deficiencies prior 
to returning the matter to the Board.  For these reasons, 
another remand is necessary.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (holding that where remand instructions are 
not followed, the Board errs as a matter of law when it fails 
to ensure compliance).

Accordingly, this matter is remanded for the following:

1.  The appellant should be afforded a VA 
psychiatric examination, by an examiner 
who has not previously examined him.  The 
purpose of the examination is to clarify 
the nature and etiology of any current 
psychiatric disability, including anxiety 
disorder.  The claims folder must be 
provided to the examiner for review in 
connection with the examination.  After 
examining the appellant and reviewing the 
claims folder, the examiner should 
provide an opinion, with supporting 
rationale, as to the following:  

(a) Is it as least as likely as not that 
the appellant currently has a chronic 
psychiatric disability?  If so, please 
state a rationale for the diagnosis, 
including reference to any applicable 
clinical findings, medical literature, 
and evidence in the claims file.

(b) Is it as least as likely as not that 
any psychiatric disability identified on 
examination is causally related to the 
appellant's active service or any 
incident therein, including exposure to 
missile fuel?  Please provide a complete 
rationale for your conclusion, including 
any appropriate reference to medical 
literature or evidence in the claims 
file.

The examiner is advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

2.  The appellant should also be afforded 
a VA medical examination for the purpose 
of clarifying the nature and etiology of 
any current gastrointestinal disability, 
including ulcer disease and irritable 
bowel syndrome.  The claims folder must 
be provided to the examiner for review in 
connection with the examination.  After 
examining the appellant and reviewing the 
claims folder, the examiner should 
provide an opinion as to the following:

(a) Is it at least as likely as not that 
the appellant currently has ulcer 
disease?  If so, please state a rationale 
for the diagnosis, including reference to 
any applicable clinical findings, medical 
literature, and evidence in the claims 
file.

(b) Is it at least as likely as not that 
the appellant currently has irritable 
bowel syndrome?  If so, please state a 
rationale for the diagnosis, including 
reference to any applicable clinical 
findings, medical literature, and 
evidence in the claims file.

(c) Is it at least as likely as not that 
the appellant currently has any other 
gastrointestinal disability?  If so, 
please state a rationale for the 
diagnosis, including reference to any 
applicable clinical findings, medical 
literature, and evidence in the claims 
file.

(d) If any gastrointestinal disability is 
identified on examination, the examiner 
should state whether it is at least as 
likely as not that any such disability is 
causally related to the appellant's 
active service or any incident therein, 
including exposure to missile fuel.  
Please provide a complete rationale for 
your conclusion, including any 
appropriate reference to medical 
literature or evidence in the claims 
file.

The examiner is advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

3.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
appellant's claims.  If the appellant's 
claims remain denied, he and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


